Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 8, 2012 (the “Effective Date”), by and between HALCÓN RESOURCES
CORPORATION, a Delaware corporation (the “Company”) and CHARLES E. CUSACK III
(the “Executive”).

 

WITNESSETH:

 

WHEREAS, the parties desire to enter into this Agreement pertaining to the
employment of the Executive by the Company.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
contained, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.                                      Term of Employment.  Unless earlier
terminated as provided in paragraph 10, the Company shall employ the Executive
in the capacity set forth herein, commencing on the Effective Date and ending on
December 31, 2013 (the “Initial Term”), provided, however, that the term shall
be automatically extended for successive one-year periods (each such period
an “Extension Term” and, collectively with the Initial Term, the “Term”) unless
either party provides written notice to the other party of non-extension of the
Term not less than 30 calendar days before the end of the Initial Term or, as
applicable, the then-current Extension Term.  A timely notice of non-extension
of the Term by the Company shall be considered a termination by the Company
without Cause for purposes of paragraph 10.  A timely notice of non-extension of
the Term by the Executive shall be considered a termination by the Executive
without Good Reason for purposes of paragraph 10.

 

2.                                      Duties of the Executive.  During the
Term, the Executive shall serve as Executive Vice President, Exploration of the
Company and shall devote his full time, attention, and effort to performing the
customary duties and responsibilities of such office, including those duties and
responsibilities assigned to him by the Chief Executive Officer of the Company
from time to time.  The Executive agrees to use his best efforts to perform all
duties and responsibilities that are required to fully and faithfully execute
the offices and positions held by him.  The Executive shall be entitled to
devote a reasonable amount of time to civic and community affairs and the
management of his personal investments so long as these other activities do not,
in the judgment of the Board of Directors of the Company (the “Board”) or the
Chief Executive Officer of the Company, inhibit or prohibit the performance of
the Executive’s duties hereunder or violate any provisions of this Agreement or
policies of the Company, including, but not limited to those provisions relating
to non-competition and non-disclosure. Unless otherwise agreed to by the Company
and the Executive, the Executive shall be based at the Company’s principal
executive offices located in the metropolitan area of Houston, Texas.

 

3.                                      Compensation.  As compensation for the
services to be rendered by the Executive for and on behalf of the Company
hereunder, the Executive shall be entitled to the following (collectively
referred to hereinafter as the “Total Compensation”):

 

(a)                                 Base Salary. A base salary at an annual rate
of Three Hundred Twenty-Five Thousand Dollars ($325,000.00) (as adjusted in
accordance with the provisions of this Agreement, the “Base Salary”) will be
paid to the Executive at such intervals as may be established by the Company for
payment of its employees under its normal payroll practices.  Base Salary
payments shall be subject to all applicable federal and state withholding,
payroll and other taxes, and all applicable deductions for benefits as may be
required by law or the Executive’s authorization. The Base Salary shall be
reviewed periodically by the Compensation

 

1

--------------------------------------------------------------------------------


 

Committee of the Board (the “Compensation Committee”) and may be increased from
time to time as the Compensation Committee may deem appropriate.

 

(b)                                 Bonus.  In addition to the Base Salary, the
Executive shall be eligible to receive one or more cash bonuses to be determined
by the Compensation Committee in its sole discretion based on performance
criteria to be adopted by the Compensation Committee.  Any such bonus shall be
paid to the Executive no later than the 15th day of the third calendar month
following the fiscal year (or other performance period) with respect to which
the bonus relates.

 

4.                                      Other Benefits.  In addition to the
Total Compensation to be paid to the Executive as provided for herein, the
Executive shall also be entitled to the following benefits:

 

(a)                                 Equity Compensation.  The Executive may, as
determined by the Compensation Committee in its discretion, periodically receive
grants of stock options, restricted stock or other equity-related awards from
the Company’s various equity compensation plans, subject to the terms and
conditions thereof.

 

(b)                                 Business Expenses.  The Company shall
reimburse the Executive for all reasonable business expenses incurred by the
Executive in the performance of his duties, provided that the Executive provides
adequate documentation required by law and by the policies and procedures of the
Company, as adopted and amended from time to time, provided that in no event
shall the Executive submit any required documentation later than 60 days after
the end of the calendar year in which such expense was incurred.  Any such
reimbursement shall be made as soon as reasonably practicable but in no event
later than the 15th day of the third month following the calendar year in which
the applicable expense was incurred.  The Executive acknowledges and agrees that
all such expenses will be subject to the oversight of the Audit Committee of the
Board.

 

(c)                                  Other Benefits.  Except as otherwise
specifically provided to the contrary in this Agreement, the Executive shall be
provided with retirement, welfare and other benefits to the same extent and on
the same terms as those benefits are provided by the Company from time to time
to the Company’s other senior executive officers, including, but not limited to,
vacation, participation in various health, retirement, life insurance,
disability insurance or other employee benefit plans or programs, subject to
regular eligibility requirements with respect to each such benefit plans or
programs, as well as other benefits or perquisites as may be approved by the
Board; provided, however, that the Company shall not be required to provide a
benefit under this subparagraph (c) if such benefit would duplicate (or
otherwise be of the same type as) a benefit specifically required to be provided
under another provision of this Agreement.  In addition, the Executive shall be
provided with the benefits set forth on Exhibit A, if any.

 

5.                                      Confidential Information.  The Executive
acknowledges that, during the course of his employment, he will have access to
and will receive information which constitutes trade secrets, is of a
confidential nature, is of great value to the Company and/or is a foundation on
which the business of the Company is predicated.  With respect to all such
Confidential Information (as defined hereafter), the Executive agrees, during
the Term and thereafter, not to disclose such Confidential Information to any
person other than an employee, counsel or advisor of the Company or a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties hereunder nor to use such
Confidential Information for any purpose other than the performance of his
duties hereunder.  For purposes of this Agreement, “Confidential Information”
shall include all data or material (regardless of form) with respect to the
Company or any of its assets, prospects, business activities, officers,
directors, employees, borrowers, or clients which is: (a) a trade secret, as
defined by

 

2

--------------------------------------------------------------------------------


 

the Uniform Trade Secrets Act; (b) provided, disclosed, or delivered to the
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any client, borrower, advisor, or business associate of the Company,
or any public authority having jurisdiction over the Company or any business
activity conducted by the Company; or (c) produced, developed, obtained or
prepared by or on behalf of the Executive or the Company (whether or not such
information was developed in the performance of this Agreement). Notwithstanding
the foregoing, the term “Confidential Information” shall not include any
information, data or material which, at the time of disclosure or use, was
generally available to the public other than by a breach of this Agreement, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party without breaching
any obligations of the Company or such third party, or was otherwise developed
or obtained legally and independently by the person to whom disclosed without a
breach of this Agreement.  This paragraph shall not preclude the Executive from
disclosing Confidential Information if compelled to do so by law or valid legal
process, provided that if the Executive believes the Executive is so compelled
by law or valid legal process, the Executive will notify the Company in writing
sufficiently in advance of any such disclosure to allow the Company the
opportunity to defend, limit, or otherwise protect its interests against such
disclosure unless such notice is prohibited by law.  The rights and obligations
of the parties under this paragraph shall survive the expiration or termination
of this Agreement for any reason.

 

6.                                      Proprietary Matters.  The Executive
expressly agrees that any and all improvements, inventions, discoveries,
processes, or know-how that are generated or conceived by the Executive during
the Term, whether conceived during the Executive’s regular working hours or
otherwise, will be the sole and exclusive property of the Company.  Whenever
requested by the Company (either during the Term or thereafter), the Executive
will assign or execute any and all applications, assignments and/or other
documents, and do all things which the Company reasonably deems necessary or
appropriate, in order to permit the Company to: (a) assign and convey, or
otherwise make available to the Company, the sole and exclusive right, title,
and interest in and to said improvements, inventions, discoveries, processes or
know-how; or (b) apply for, obtain, maintain, enforce and defend patents,
copyrights, trade names, or trademarks of the United States or of foreign
countries for said improvements, inventions, discoveries, processes, or
know-how.  However, the improvements, inventions, discoveries, processes, or
know-how generated or conceived by the Executive and referred to in this
paragraph (except those which may be included in the patents, copyrights, or
registered trade names or trademarks of the Company) will not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company.  The rights and
obligations of the parties under this paragraph shall survive the expiration or
termination of this Agreement for any reason.

 

7.                                      Non-Competition.  As part of the
consideration for the compensation and benefits to be paid to the Executive
hereunder, and in order to protect the Confidential Information, business
goodwill and business opportunities of the Company, the Executive agrees that,
during the Term, he will not, directly or indirectly, engage in or become
interested financially in, as a principal, employee, partner, contractor,
shareholder, agent, manager, owner, advisor, lender, guarantor, officer, or
director, any business (other than the Company) that is engaged in leasing,
acquiring, exploring, producing, gathering, or marketing hydrocarbons and/or
related products; provided, however, that the Executive shall be entitled to
continue to invest in those entities as set forth on Exhibit B, if any, and to
invest in stocks, bonds, or other securities in any such business (without
participating in such business) if: (a) such stocks, bonds, or other securities
are listed on any United States securities exchange or are publicly traded in an
over the counter market; and such investment does not exceed, in the case of any
capital stock of any one issuer, five percent of the issued and outstanding
capital stock, or in the case of bonds or other securities, five percent of the
aggregate principal amount thereof issued and outstanding; or (b) such
investment is

 

3

--------------------------------------------------------------------------------


 

completely passive and no control or influence over the management or policies
of such business is exercised.

 

8.                                      Non-Solicitation.  The Executive agrees
that he will not, at any time during the Term, or at any time within six months
after the termination of his employment, for his own account or benefit or for
the account or benefit of any other person, firm or entity, directly or
indirectly, solicit for employment any employee of the Company (or any person
who was an employee of the Company in the 90-day period before such
solicitation) or induce any employee of the Company (or any person who was an
employee of the Company in the 90-day period before such inducement) to
terminate his employment with the Company.  Notwithstanding the above, the
restrictions relating to persons employed in the 90-day period referenced in the
parentheticals in the immediately preceding sentence shall not apply to a person
who was a party to an employment agreement with the Company and who terminates
his employment for Good Reason or is terminated by the Company without Cause. 
The rights and obligations of the parties under this paragraph shall survive the
expiration or termination of this Agreement for any reason.

 

9.                                      Injunctive Relief.  The Executive
acknowledges and agrees that any violation of paragraphs 5-8 of this Agreement
would result in irreparable harm to the Company and, therefore, agrees that, in
the event of an actual, suspected, or threatened breach of paragraphs 5-8 of
this Agreement, the Company shall be entitled to an injunction restraining the
Executive from committing or continuing such actual, suspected or threatened
breach. The parties acknowledge and agree that the right to such injunctive
relief shall be cumulative and shall not be in lieu of, or be construed of a
waiver of the Company’s right to pursue, any other remedies to which it may be
entitled in law or in equity.  The parties agree that for purposes of paragraph
5-8 of this Agreement, the term “Company” shall include the Company and its
Affiliates.

 

10.                               Termination of Employment.  The Executive’s
employment by the Company and this Agreement may be terminated before the
expiration of the Term, without breach of this Agreement, in accordance with the
provisions set forth below:

 

(a)                                 Death.  If the Executive dies during the
Term and while in the employ of the Company, his employment and this Agreement
shall automatically terminate and the Company shall be relieved of all of its
obligations to the Executive or his estate under this Agreement, except that the
Company shall pay to the Executive’s estate any unpaid portion of the
Executive’s Base Salary and benefits accrued through the date of death, and at
the discretion of the Compensation Committee, a bonus, if any.  These amounts,
if any, shall be paid at the time and in the manner required by applicable law
but in no event later than 30 days after the date of the Executive’s death or,
with respect to benefits accrued, the date provided for under the terms of the
employee benefit plan under which such benefits were accrued.  In addition, all
stock options and other incentive awards held by the Executive will become fully
vested and immediately exercisable and all restrictions on any restricted stock
held by the Executive will be removed.

 

(b)                                 Inability to Perform.  The Company may
terminate the Executive’s employment and this Agreement in the event of the
Executive’s Inability to Perform.  For this purpose, “Inability to Perform”
means and shall be deemed to have occurred if the Executive has been determined
under the Company’s or an Affiliates’ long-term disability plan to be eligible
for long-term disability benefits or, in the event the Company or an Affiliate
does not maintain such a plan or in the absence of the Executive’s participation
in or application for benefits under such a plan, such term shall mean the
inability of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other physical or mental incapacity,
to perform the services required hereunder for a period of 120 consecutive
days.  In the event of a termination pursuant to this paragraph 10(b), the
Company shall be relieved of all of its

 

4

--------------------------------------------------------------------------------


 

obligations under this Agreement, except that the Company shall pay to the
Executive, or his estate in the event of his subsequent death, any unpaid
portion of the Executive’s Base Salary and benefits accrued through the date of
such termination and, at the discretion of the Compensation Committee, a bonus,
if any.  These amounts, if any, shall be paid at the time and in the manner
required by applicable law but in no event later than 30 days after the date of
termination or, with respect to benefits accrued, the date provided for under
the terms of the employee benefit plan under which such benefits were accrued. 
In addition, upon any such termination, all stock options and other incentive
awards held by the Executive will become fully vested and immediately
exercisable and all restrictions on any restricted stock held by the Executive
will be removed.

 

(c)                                  Termination by the Company for Cause.  The
Company may terminate the Executive’s employment and this Agreement for Cause
(defined hereafter), but only after: (i) giving the Executive written notice of
the failure or conduct which the Company believes to constitute Cause; and
(ii) with respect to elements (1) through (5) below, providing the Executive a
reasonable opportunity, and in no event more than 30 days, to cure such failure
or conduct, unless the Board determines in its good faith judgment that such
failure or conduct is not reasonably capable of being cured.  In the event the
Executive does not cure the alleged failure or conduct within the time frame
provided for such cure by the Company, the Company shall send him written notice
specifying the effective date of termination.  The failure by the Company to set
forth in the notice referenced in this paragraph 10(c) any fact or circumstance
which contributes to a showing of Cause shall not waive any right of the Company
to assert, or preclude the Company from asserting, such fact or circumstance in
enforcing its rights hereunder.  For purposes of this Agreement, “Cause” shall
mean:

 

(1)                                 The willful failure by the Executive to
perform his duties in any material respect as required hereunder (other than any
such failure resulting from the Executive’s incapacity due to physical or mental
illness or disability) or the commission by the Executive of an act of willful
misconduct in any material respect with respect to the Company; or

 

(2)                                 The engaging by the Executive in conduct
which is demonstrably and materially injurious to the Company and/or its
Affiliates; or

 

(3)                                 The willful engaging, or failure to engage,
by the Executive in conduct which is in material violation of any term of this
Agreement or the terms of any of the Company’s written policies and procedures;
or

 

(4)                                 The Executive’ breach of duty (other than
inadvertent acts or omissions) involving fraud, dishonesty, disloyalty, or a
conflict of interest; or

 

(5)                                 The Executive’s failure to cooperate with
any investigation or inquiry authorized by the Company or an Affiliate or
conducted by a governmental authority related to the Company’s or an Affiliate’s
business or the Executive’s conduct; or

 

(6)                                 The Executive’s conviction of, or entry of a
plea agreement or consent decree or similar arrangement with respect to, any
felony, any crime involving deceit, fraud, perjury or embezzlement, or any
violation of federal or state securities laws.

 

5

--------------------------------------------------------------------------------


 

For purposes of this paragraph 10(c), no act, or failure to act, shall be deemed
“willful” unless done, or omitted to be done, by the Executive not in good faith
and without reasonable belief that the Executive’s action or omission was in the
best interest of the Company.

 

In the event of a termination pursuant to this paragraph 10(c), the Executive
shall be entitled to no severance or other termination benefits and the Company
shall be relieved of all of its obligations under this Agreement, except that
the Company shall pay to the Executive any unpaid portion of the Executive’s
Base Salary and benefits accrued through the date of such termination.  These
amounts, if any, shall be paid at the time and in the manner required by
applicable law but in no event later than 30 days after the date of termination
or, with respect to benefits accrued, the date provided for under the terms of
the employee benefit plan under which such benefits were accrued.

 

The Company may suspend the Executive with pay pending an investigation
authorized by the Company or an affiliate or a governmental authority or a
determination whether the Executive has engaged in acts or omissions
constituting Cause, and such paid suspension shall not constitute Good Reason or
a termination of the Executive’s employment.

 

(d)                                 Termination by the Company Without Cause. 
The Company may also terminate the Executive’s employment and this Agreement
without Cause by providing at least 30 days’ written notice of such termination
to the Executive.  A termination of the Executive’s employment and this
Agreement by the Company without Cause shall entitle the Executive to payments
and other benefits as specified in paragraph 10(g) or 10(h), as applicable.

 

(e)                                  Termination by the Executive for Good
Reason.  The Executive shall be entitled to terminate his employment and this
Agreement at any time for Good Reason (defined hereafter).  A termination of
employment and this Agreement by the Executive for Good Reason shall entitle the
Executive to payments and other benefits as specified in paragraph 10(g) or
10(h), as applicable.  For purposes of this Agreement, “Good Reason” shall mean,
subject to the notice and cure provisions below, any of the following actions if
taken without the Executive’s prior consent: (i) a material reduction in the
Executive’s Base Salary; (ii) a material reduction in the Executive’s authority,
responsibilities or duties; (iii) a material reduction in the authority,
responsibilities or duties of the supervisor to whom the Executive is required
to report; (iv) a material reduction in the budget over which the Executive
retains authority; (v) a permanent relocation of the Executive’s principal place
of employment to any location outside of a fifty mile radius of the location
from which the Executive served the Company immediately prior to the relocation,
provided such relocation is a material change in the geographic location at
which the Executive must provide services for purposes of Code Section 409A and
the regulations thereunder; or (vi) any other action or inaction that
constitutes a material breach by the Company of this Agreement.  To exercise the
option to terminate employment for Good Reason, the Executive must provide
written notice to the Company of the Executive’s belief that Good Reason exists
within 60 days of the initial existence of the Good Reason condition, and that
notice shall describe in reasonable detail the condition(s) believed to
constitute Good Reason.  The Company then shall have 30 days to remedy the Good
Reason condition(s).  If not remedied within that 30-day period or if the
Company notifies the Executive that it does not intend to cure such
condition(s) before the end of that 30-day period, the Executive may submit a
notice of termination to the Company; provided, however, that the notice of
termination invoking the Executive’s option to terminate employment for Good
Reason must be given no later than 100 days after the date the Good Reason
condition first arose; otherwise, the Executive is deemed to have accepted the
condition(s), or the Company’s correction of such condition(s), that may have
given rise to the existence of Good Reason.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Termination by the Executive Without Good
Reason.  The Executive may also terminate his employment and this Agreement
without Good Reason by providing at least 30 days’ written notice of such
termination to the Company.  In the event of a termination pursuant to this
paragraph 10(f), the Executive shall be entitled to no severance or other
termination benefits and the Company shall be relieved of all of its obligations
under this Agreement, except that the Company shall pay to the Executive any
unpaid portion of the Executive’s Base Salary and benefits accrued through the
date of such termination.  These amounts, if any, shall be paid at the time and
in the manner required by applicable law but in no event later than 30 days
after the date of termination or, with respect to benefits accrued, the date
provided for under the terms of the employee benefit plan under which such
benefits were accrued.  At the Company’s option, the Company may accelerate the
date of the Executive’s termination of employment by paying to the Executive the
Base Salary and value of the benefits that the Executive would have received
during the period by which the date of termination is so accelerated and such
acceleration shall not change the characterization of the termination from one
by the Executive without Good Reason.

 

(g)                                  Termination by the Executive for Good
Reason or by the Company without Cause During Change in Control Period.  In the
event that (i) the Executive terminates his employment and this Agreement for
Good Reason during a “Change in Control Period,” which is defined as the period
beginning on the date of the occurrence of a Change in Control and ending on the
second anniversary of such date or (ii) the Company terminates the Executive’s
employment and this Agreement without Cause during a Change in Control Period,
then, subject to paragraph 22, the following shall occur:

 

(1)                                 The Company shall pay the Executive any
unpaid portion of the Executive’s Base Salary and benefits accrued through the
date of termination.  These amounts, if any, shall be paid at the time and in
the manner required by applicable law but in no event later than 30 days after
the date of termination or, with respect to benefits accrued, the date provided
for under the terms of the employee benefit plan under which such benefits were
accrued.

 

(2)                                 The Company shall pay the Executive an
amount equal to the greater of (i) a pro rata amount of the Executive’s target
bonus for the year in which the date of termination occurs or (ii) a bonus for
such year as may be determined by the Compensation Committee in its sole
discretion.  This amount shall be paid in the form of a lump sum as soon as
practicable after the date of termination, but no later than March 15 of the
year immediately following the year in which the date of termination occurs.

 

(3)                                 The Company shall pay the Executive a lump
sum severance payment equal to the sum of the following: (i) an amount equal to
2.5 multiplied by the greater of (A) the Executive’s Base Salary in effect as of
the date of termination (or, if greater, before any reduction during the Change
in Control Period) or (B) the Executive’s Base Salary in effect immediately
before the Change in Control, plus (ii) an amount equal to 2.5 multiplied by the
greater of (A) the bonus payable to the Executive for the year in which the date
of termination occurs (provided that if the Executive’s bonus for such year has
not been determined as of the date of termination, then the amount of the bonus
shall be determined as if the Executive earned 100% of the target bonus for such
year, to the extent a target bonus exists), (B) the bonus paid to the Executive
for the year immediately preceding the year in which the date of termination
occurs, or (C) the bonus paid to the Executive for the year immediately
preceding the year in which the Change in Control

 

7

--------------------------------------------------------------------------------


 

occurs.  This amount shall be paid within five business days after the Release
(defined in paragraph 22) becomes effective and enforceable but in no event
later than 60 days after the date of termination.

 

(4)                                 Should the Executive timely elect to
continue coverage under a group health insurance plan sponsored by the Company
or one of its Affiliates and timely make the premium payments, reimburse the
Executive on a monthly basis for the cost of continued coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985 or other applicable law
(“COBRA”) for the Executive and any eligible dependents until the earlier of
(A) the date the Executive is no longer entitled to continuation coverage under
COBRA or (B) for 18 months after the date of termination.  The first
reimbursement shall not be paid before five business days after the Release
(defined in paragraph 22) becomes effective and enforceable.

 

(5)                                 All stock options and other incentive awards
held by the Executive will become fully vested and immediately exercisable and
all restrictions on any restricted stock held by the Executive will be removed.

 

In addition to the items referenced in clauses (1)-(5) above, if a bonus for the
Executive for the year immediately preceding the year in which the date of
termination occurs has been determined but not paid as of the date of
termination, then the Executive shall be paid the bonus for such year in the
amount so determined.  This amount shall be paid in the form of a lump sum as
soon as practicable after the date of termination, but no later than March 15 of
the year immediately following the year in which the date of termination
occurs.  If a bonus for the Executive for the year immediately preceding the
year in which the date of termination occurs has not been determined as of the
date of termination, then the Executive shall be paid a bonus for such year in
an amount equal to the greater of (i) 100% of the Executive’s target bonus for
such year, (ii) 100% of the Executive’s target bonus for the year in which the
date of termination occurs, (iii) the bonus paid to the Executive for the year
in which the Change in Control occurs, or (iv) the bonus paid to the Executive
for the year immediately preceding the year in which the Change in Control
occurs.  This amount shall be paid in the form of a lump sum as soon as
practicable after the date of termination, but no later than March 15 of the
year immediately following the year in which the date of termination occurs.

 

(h)                                 Termination by the Executive for Good Reason
or by the Company without Cause Outside a Change in Control Period.  In the
event that (i) the Executive terminates his employment and this Agreement for
Good Reason or (ii) the Company terminates the Executive’s employment and this
Agreement without Cause, and in either instance, such termination does not occur
during a Change in Control Period, then, subject to paragraph 22, the following
shall occur:

 

(1)                                 The Company shall pay the Executive any
unpaid portion of the Executive’s Base Salary and benefits accrued through the
date of termination, and at the discretion of the Compensation Committee, a
bonus, if any.  These amounts, if any, shall be paid at the time and in the
manner required by applicable law but in no event later than 30 days after the
date of termination or, with respect to benefits accrued, the date provided for
under the terms of the employee benefit plan under which such benefits were
accrued.

 

(2)                                 The Company shall pay the Executive an
amount equal to the greater of (i) a pro rata amount of the Executive’s target
bonus for the year in which the date of termination occurs or (ii) such bonus
for such year as may be determined by the

 

8

--------------------------------------------------------------------------------


 

Compensation Committee in its sole discretion. This amount shall be paid in the
form of a lump sum as soon as practicable after the date of termination, but no
later than March 15 of the year immediately following the year in which the date
of termination occurs.

 

(3)                                 The Company shall pay the Executive a lump
sum severance payment equal to the sum of the following: (i) an amount equal to
the Executive’s Base Salary in effect as of the date of termination (or, if
greater, before any reduction in the year immediately preceding the date of
termination) plus (ii) an amount equal to the greater of (A) the bonus payable
to the Executive for the year in which the date of termination occurs (provided
that if the Executive’s bonus for such year has not been determined as of the
date of termination, then the amount of the bonus shall be determined as if the
Executive earned 100% of the target bonus for such year, to the extent a target
bonus exists) or (B) the bonus paid to the Executive for the year immediately
preceding the year in which the date of termination occurs.  This amount shall
be paid within five business days after the Release (defined in paragraph 22)
becomes effective and enforceable but in no event later than 60 days after the
date of termination.

 

(4)                                 Should the Executive timely elect to
continue coverage under a group health insurance plan sponsored by the Company
or one of its Affiliates and timely make the premium payments, reimburse the
Executive on a monthly basis for the cost of continued coverage under for the
Executive and any eligible dependents until the earlier of (A) the date the
Executive is no longer entitled to continuation coverage under COBRA or (B) for
12 months after the date of termination.  The first reimbursement shall not be
paid before five business days after the Release (defined in paragraph 22)
becomes effective and enforceable.

 

(5)                                 All stock options and other incentive awards
held by the Executive will become fully vested and immediately exercisable and
all restrictions on any restricted stock held by the Executive will be removed.

 

(i)                                     Return of Confidential Information and
Company Property.  Upon termination of the Executive’s employment for any
reason, the Executive shall immediately return all Confidential Information and
other Company property to the Company.

 

(j)                                    Change in Control.  For purposes of this
Agreement, “Change in Control” shall mean the first to occur of any of the
following events:

 

(1)                                 Any “person” or “group (as such terms are
used in Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of more than 35% of the total
voting power of the outstanding voting stock of the Company; for purposes of
this subparagraph (1) the following acquisitions will not constitute a Change in
Control: any acquisition by the Company or any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

(2)                                 The Company is merged with or into or
consolidated with another Person and, immediately after giving effect to the
merger or consolidation, one or both of the following occurs: (a) less than 50%
of the total voting power of the outstanding voting stock of the surviving or
resulting Person is then “beneficially owned” (within the meaning of Rule 13d-3
under the Exchange Act) in the aggregate by the stockholders of

 

9

--------------------------------------------------------------------------------


 

the Company immediately prior to such merger or consolidation, and (b) the
individuals who were members of the Board immediately prior to the execution of
the agreement providing for the merger or consolidation do not constitute at
least a majority of the members of the board of directors of the surviving or
resulting Person;

 

(3)                                 The Company sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of the
Company assets (either in one transaction or a series of related transactions)
(other than transfers to an entity or entities controlled by the Company);

 

(4)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose (1) election,
(2) appointment or (3) nomination for election by the Company’s stockholders was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for purposes of this definition, any such
individual whose initial assumption of office occurs as a result of an actual or
publicly threatened election contest with respect to the election or removal of
directors or other actual or publicly threatened solicitation of proxies or
consents by or on behalf of a person or group other than the Board; or

 

(5)                                 a complete liquidation or dissolution of the
Company.

 

11.                               Code Section 409A.  The severance pay and
severance benefits provided under this Agreement are intended to be exempt from
Internal Revenue Code Section 409A (“Code Section 409A”) and any ambiguous
provision will be construed in a manner that is compliant with or exempt from
the application of Code Section 409A.  In particular, the severance pay and
benefits are intended to constitute a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4), a payment or benefit described in
paragraphs (b)(9)(iv) and (v) of Treasury Regulation Section 1.409A-1, and/or
severance pay due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii). If a provision of this Agreement would
result in the imposition of an applicable tax under Code Section 409A, the
parties agree that such provision shall be reformed to the extent permissible
under Code Section 409A to avoid imposition of the applicable tax, with such
reformation effected in a manner that has the most favorable tax result to the
Executive. Notwithstanding any provision in this Agreement to the contrary, if
(a) the Executive is a “specified employee,” as such term is defined in Code
Section 409A and the regulations thereunder and (b) any payment due under this
Agreement is subject to Code Section 409A and is required to be delayed under
Code Section 409A because the Executive is a specified employee, that payment
shall be payable on the earlier of (i) the first business day that is six months
after the Executive’s Separation from Service, (ii) the date of the Executive’s
death, or (iii) the date that otherwise complies with the requirements of Code
Section 409A. This paragraph shall be applied by accumulating all payments that
otherwise would have been paid within six months of the Executive’s Separation
from Service and paying such accumulated amounts on the earliest business day
which complies with the requirements of Code Section 409A. For purposes of
determining the identity of specified employees, the Company may establish
procedures as it deems appropriate in accordance with Code Section 409A. For
purposes of Code Section 409A, each payment amount or benefit due under this
Agreement will be considered a separate payment and the Executive’s entitlement
to a series of payments or benefits under this Agreement is to be treated as an
entitlement to a series of separate payments.  With respect to any
reimbursements that are nonqualified deferred compensation subject to Code
Section 409A, (i) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (ii) the reimbursement must be made on or before

 

10

--------------------------------------------------------------------------------


 

the last day of the calendar year following the calendar year in which the
expense was incurred and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit. For purposes of this
Agreement, “Separation from Service” means separation from service (within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder) with the group of employers that includes the Company and each of
its “409A Affiliates.” For this purpose, “409A Affiliate” means any incorporated
or unincorporated trade or business or other entity or person, other than the
Company, that along with the Company is considered a single employer under
Internal Revenue Code Section 414(b) or Internal Revenue Code Section 414(c),
but (i) in applying Internal Revenue Code Section 1563(a)(1), (2), and (3) for
the purposes of determining a controlled group of corporations under Internal
Revenue Code Section 414(b), the phrase “at least 50 percent” shall be used
instead of the phrase “at least 80 percent” in each place the phrase “at least
80 percent” appears in Internal Revenue Code Section 1563(a)(1), (2), and (3),
and (ii) in applying Treasury Regulation Section 1.414(c)-2 for the purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for the purposes of Internal Revenue Code Section 414(c), the
phrase “at least 50 percent” shall be used instead of the phrase “at least 80
percent” in each place the phrase “at least 80 percent” appears in Treasury
Regulation Section 1.414(c)-2.

 

12.                               Assistance with Claims.  The Executive agrees
that, for the period beginning on the Effective Date, and continuing for a
reasonable period after the termination or expiration of this Agreement for any
reason, the Executive will assist the Company in the defense of any claims that
may be made against the Company and will assist the Company in the prosecution
of any claims that may be made by the Company, to the extent such claims may
relate to services performed by the Executive for the Company. The Executive
agrees to promptly inform the Company if the Executive becomes aware of any
lawsuits or potential claims that may be filed against the Company.  For all
assistance occurring after termination of the Executive’s employment by the
Company, the Company agrees to provide reasonable compensation to the Executive
for such assistance.  The Executive also agrees to promptly inform the Company
if asked to assist in any investigation of the Company (or its actions) that may
relate to services performed by the Executive for the Company, regardless of
whether a lawsuit has been filed against the Company with respect to such
investigation.

 

13.                               Successors and Assigns.  The Company will
require any successor (whether direct or indirect) to all or substantially all
of the business and assets of the Company (“Successor”) or any corporation which
becomes the ultimate parent corporation of the Company or any such Successor to
expressly assume and agree in writing satisfactory to the Executive to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform if no succession had taken place; provided, however, that
express assumption shall not be required where this Agreement is assumed by
operation of law. After the death or disability of the Executive, all his rights
hereunder shall inure to the benefit of, and be enforceable by, his personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.  Except as otherwise provided herein, the
Executive’s rights and obligations may not be assigned without the prior written
consent of the Company.

 

14.                               Governing Law; Venue; Jury-Trial Waiver.  The
Company (including for this purpose each of the Company’s Affiliates) and the
Executive (i) agree that this Agreement is governed by and shall be construed
and enforced in accordance with Texas law, excluding its choice-of-law
principles, except where federal law may preempt the application of state law;
(ii) submit and consent to the exclusive jurisdiction, including removal
jurisdiction, of the state and federal courts located in Harris County, Texas
(or the county where the Company’s principal executive offices are located if
different) for any action or proceeding relating to this Agreement or the
Executive’s employment; (iii) waive any objection to such venue; (iv) agree that
any judgment in any such action or proceeding may be enforced in other
jurisdictions; and (v) irrevocably waive the right to trial by jury and agree
not to ask for a jury in any such proceeding.

 

11

--------------------------------------------------------------------------------


 

15.                               Notice.  All notices required or permitted
under this Agreement shall be in writing and shall be deemed effective: (i) upon
delivery, if delivered in person; (ii) upon delivery to Federal Express or other
similar courier service, marked for next day delivery, addressed as set forth
below; (iii) upon deposit in United States Mail if sent by registered or
certified mail, return receipt requested, addressed as set forth below; or
(iv) upon being sent by facsimile transmission, provided an original is mailed
the same day by registered or certified mail, return receipt requested:

 

If to the Company:

 

Halcón Resources Corporation

 

 

1000 Louisiana, Suite 6700

 

 

Houston, Texas 77002

 

 

Attn: Vice President, Human Resources

 

 

Fax No. (832) 538-0220

 

 

 

If to the Executive:

 

Charles E. Cusack III

 

 

2342 Underwood Street

 

 

Houston, TX 77030

 

 

 

16.                               Severability.  The provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions of this Agreement shall not affect the
validity and enforceability of the other provisions.

 

17.                               Dodd-Frank Act and Other Applicable Law
Requirements.  The Executive agrees (i) to abide by any compensation recovery,
recoupment, anti-hedging or other policy applicable to executives of the Company
and its Affiliates, as may be in effect from time to time, as approved by the
Board or a duly authorized committee thereof or as required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 (“Dodd-Frank Act”) or
other applicable law, and (ii) that the terms and conditions of this Agreement
shall be deemed automatically amended as may be necessary from time to time to
ensure compliance by the Executive and this Agreement with such policies, the
Dodd-Frank Act, or other applicable law.

 

18.                               Entire Agreement.  This Agreement contains the
entire agreement and understanding by and between the Company and the Executive
with respect to the employment of the Executive, and no representations,
promises, agreements, or understandings, written or oral, not contained herein
shall be of any force or effect.  No waiver of any provision of this Agreement
shall be valid unless it is in writing and signed by the party against whom the
waiver is sought to be enforced.  No valid waiver of any provision of this
Agreement at any time shall be deemed a waiver of any other provision of this
Agreement at such time or any other time.

 

19.                               Modification.  No amendment, alteration or
modification to any of the provisions of this Agreement shall be valid unless
made in writing and signed by both parties.  Notwithstanding the previous
sentence, the Company may amend or modify this Agreement in its sole discretion
at any time without the further consent of the Executive in any manner necessary
to comply with applicable law and regulations, including without limitation the
Dodd-Frank Act and the regulations thereunder, or the listing or other
requirements of any stock exchange upon which the Company or an Affiliate is
listed.

 

20.                               Paragraph Headings.  The paragraph headings
have been inserted for convenience only and are not to be considered when
construing the provisions of this Agreement.

 

12

--------------------------------------------------------------------------------


 

21.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute but one and the same instrument.

 

22.                               Release of Claims.  The Executive shall not be
entitled to receive the severance pay and benefits under paragraph 10(g)(3) and
(4) or 10(h)(3) and (4), as applicable, unless (a) the Executive executes and
returns to the Company a Release (as defined below) on or before the 50th day
following the date of termination or such shorter time as may be prescribed in
the Release, (b) such Release shall not have been timely revoked by the
Executive and (c) the date of termination constitutes a Separation from Service,
and provided further, however, that if the Executive violates his continuing
obligations under paragraph 5, 6, 7 or 8, the Executive shall not be entitled to
receive such severance pay or benefits and the Executive shall immediately repay
to the Company upon written demand any severance pay or benefits that already
have been paid to the Executive.  For purposes of this Agreement, “Release”
means a waiver and release of claims by the Executive in the form prescribed by
the Company, which form may include an agreement by the Executive not to
disparage the Company, its Affiliates, and other related persons or entities,
but which form shall not include a release and waiver of claims for
(i) indemnification or for coverage under officer and director liability
policies, if applicable, (ii) claims with respect to the reimbursement of
business expenses or with respect to benefits which are in each case to continue
in effect after termination or expiration of this Agreement in accordance with
the terms of this Agreement, (iii) claims he may have as a holder of options to
acquire equity securities of the Company (which shall be governed by the
documents by which the Executive was granted such options) and (iv) claims he
may have as a stockholder of the Company.

 

23.                               Definition of “Affiliate”.  For purposes of
this Agreement, “Affiliate” means the Company and any other entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
on the day and year first above written.

 

“COMPANY”

 

“EXECUTIVE”

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen P. Smiley

 

/s/ Charles E. Cusack III

 

Stephen P. Smiley

 

Charles E. Cusack III

 

Chairman of the Compensation Committee

 

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

N/A

 

--------------------------------------------------------------------------------